Case 1:19-cr-00022-TWP-DML Document 58 Filed 09/15/20 Page 1 of 1 PageID #: 195




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )
                              Plaintiff,            )
                                                    )
                         v.                         )     No. 1:19-cr-00022-TWP-DML
                                                    )
 DANIEL FORD,                                       ) -01
                                                    )
                              Defendant.            )

                 ORDER ADOPTING REPORT AND RECOMMENDATION

        On September 14, 2020, the Magistrate Judge submitted his Report and Recommendation

 regarding the United States Probation Office's Petition for Warrant or Summons for Offender

 Under Supervision (Dkt. 57). The parties waived the fourteen-day period to object to the Report

 and Recommendation.         The Court, having considered the Magistrate Judge's Report and

 Recommendation, hereby adopts the Magistrate Judge's Report and Recommendation.

        IT IS SO ORDERED.

        Date:    9/15/2020




 Distribution:

 Harold Samuel Ansell
 INDIANA FEDERAL COMMUNITY DEFENDERS
 sam.ansell@fd.org

 Jeremy A. Morris
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 jeremy.morris@usdoj.gov
